Name: Commission Regulation (EEC) No 3107/91 of 24 October 1991 amending Regulation (EEC) No 3007/84 laying down detailed rules for the application of the premium for producers of sheepmeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 294/16 Official Journal of the European Communities 25. 10. 91 COMMISSION REGULATION (EEC) No 3107/91 of 24 October 1991 amending Regulation (EEC) No 3007/84 laying down detailed rules for the application of the premium for producers of sheepmeat HAS ADOPTED THIS REGULATION : Article 1 Article 6 (3) of Regulation (EEC) No 3007/84 is hereby replaced by the following : '3. Where, for reasons of force majeure, producers have not been able to comply with the undertaking provided for in Article 2, they shall continue to be entitled to the premium in respect of the number of animals actually eligible when the event constituting force majeure occurred. Producers shall duly inform the competent authority in writing within 10 days following the date on which they became aware of the incident in question.' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 1741 /91 (2), and in particular Article 5 (9) thereof, Whereas Article 5 of Regulation (EEC) No 3013/89 provides for the grant of a premium to sheepmeat produ ­ cers ; whereas the rules on the grant of the premium are laid down in Commission Regulation (EEC) No 3007/84 0, as last amended by Regulation (EEC) No 288/91 (4), which lays down, inter alia, the obligations' to be met by recipients of the premium and the conse ­ quences of failing to meet them ; whereas Article 6 (3) of that Regulation requires producers to inform the compe ­ tent authority within a set period in cases of force majeure, as a condition for remaining entitled to the premium ; Whereas, while without its general import being affected, the text of the Regulation should be aligned on that in force for beef and veal ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sheep and Goats, Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 October 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 289, 7. 10 . 1989, p. 1 . 4 OJ No L 163, 26. 6 . 1991 , p. 41 . (3) OJ No L 283, 27. 10. 1984, p . 28 . (4) OJ No L 35, 7. 2. 1991 , p. 12.